EXHIBIT 10.2



 

 

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT



 

This AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
as of December 15, 2016 (the “Effective Date”), by and among Tesla 2014
Warehouse SPV LLC (the “Borrower”), Tesla Finance LLC, as servicer (“TFL”), the
lenders (the “Lenders”) and group agents party thereto from time to time, and
Deutsche Bank AG, New York Branch, as administrative agent (in such capacity,
the “Administrative Agent”).  Capitalized terms used in this Amendment
(including the Recitals), to the extent not otherwise defined herein, shall have
the respective meanings assigned such terms in the Loan and Security Agreement,
dated August 31, 2016 (as amended heretofore, the “Loan and Security
Agreement”), among the Borrower, TFL, Lenders and group agents party thereto
from time to time and the Administrative Agent.

RECITALS

WHEREAS, the Borrower, TFL and the Administrative Agent desire to make certain
amendments to the Loan and Security Agreement on the terms and conditions
expressly set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.

Amendments to the Loan and Security Agreement.

 

(a)

The definition of “Eligible Interest Rate Hedge Provider” contained in Section
1.01 of the Loan and Security Agreement is hereby amended and restated to read
in its entirety as follows:

““Eligible Interest Rate Hedge Provider” shall mean, with respect to an Interest
Rate Hedge, (a) Deutsche Bank AG, Citibank, N.A. and any other Lender or
Affiliate thereof approved by TFL in writing, or (b) a financial institution
that has applicable ratings equal to at least the Required Ratings.”

 

(b)

The definition of “Facility Limit” contained in Section 1.01 of the Loan and
Security Agreement is hereby amended and restated to read in its entirety as
follows:

““Facility Limit” shall mean $600,000,000, as such amount may be reduced from
time to time in accordance with Section 2.11 or terminated in accordance with
Section 8.02 or Section 12.01.”

 

(c)

The definition of “Mark to Market Adjustment Date” contained in Section 1.01 of
the Loan and Security Agreement is hereby amended and restated to read in its
entirety as follows:

1

 

--------------------------------------------------------------------------------

 

““Mark to Market Adjustment Date” shall mean the last day of each of February,
May, August and November, commencing November 30, 2016.”

 

(d)

The definition of “Quarterly Report Date” contained in Section 1.01 of the Loan
and Security Agreement is hereby amended and restated to read in its entirety as
follows:

““Quarterly Report Date” shall mean the Determination Date in each of the months
of March, June, September and December.

 

(e)

The definition of “RVPR Calculation Date” contained in Section 1.01 of the Loan
and Security Agreement is hereby amended and restated to read in its entirety as
follows:

““RVPR Calculation Date” shall mean the last day of each February, May, August
and November, commencing November 30, 2016.”

 

(f)

The reference to “$20,000” in clause (iv) of Section 2.04(c) of the Loan and
Security Agreement is hereby deleted and replaced with “$25,000.”

 

(g)

The words “February, May, August and November” in clause (ii) of the last
paragraph of Section 2.08 of the Loan and Security Agreement are hereby deleted
and replaced with “March, June, September and December.”

 

(h)

A new subclause (w) shall be added to Section 4.01 of the Loan and Security
Agreement immediately after subclause (v) thereof as follows:

“(w)  Eligible Asset.  The Loans are an “eligible asset” as defined in Rule 3a-7
of the Investment Company Act of 1940, as amended.”

 

(i)

Each reference to “Section 6.02(m)” in Section 5.02(g) of the Loan and Security
Agreement is hereby deleted and replaced with “Section 6.01(m).”

 

(j)

The first sentence of the final paragraph of Section 6.01(m) of the Loan and
Security Agreement is hereby amended and restated to read in its entirety as
follows:

“On or prior to the effective date of any Interest Rate Hedge, the Borrower
shall establish and thereafter maintain an Eligible Account in the name of the
Borrower with respect to each Interest Rate Hedge Counterparty, other than
Deutsche Bank AG, Citibank, N.A. and any other Lender or Affiliate thereof
approved by TFL in writing (a “Hedge Counterparty Collateral Account”) in trust
and for the benefit of the Lenders and the related Interest Rate Hedge
Counterparty.”

 

(k)

Section 6.03(a) of the Loan and Security Agreement is hereby amended by adding
the following after “(a)  Notice of Certain Events.”:

“The Servicer shall furnish to the Administrative Agent:”

2

 

--------------------------------------------------------------------------------

 

 

(l)

Section 6.03(a)(i) of the Loan and Security Agreement is hereby amended by
deleting the words “the Servicer will furnish to the Administrative Agent and
each Group Agent.”

 

(m)

The second sentence of Section 8.02(b) of the Loan and Security Agreement is
hereby amended and restated to read in its entirety as follows:

“Without limiting the generality of the foregoing, if an Event of Default has
occurred and has not been waived, the Administrative Agent may, with prior
written consent from each Group Agent, and shall, at the written direction of
each Group Agent, sell the Collateral or any part thereof in any commercially
reasonable manner at public or private sale, for cash, upon credit or for future
delivery, and at such price or prices as the Administrative Agent may deem
satisfactory.”

 

(n)

Section 9.01 of the Loan and Security Agreement is hereby amended by adding the
following at the end thereof:

“Upon receiving a notice, report, statement, document or other communication
from the Borrower or the Servicer pursuant to Section 2.01(d)(i),
Section  2.01(d)(iii),  Section 2.08, Section 6.03(a), Section 6.03(c) or
Section 7.02(c), the Administrative Agent shall promptly deliver to each Group
Agent a copy of such notice, report, statement, document or communication.”

 

(o)

Section 12.10(b) of the Loan and Security Agreement is hereby amended and
restated to read in its entirety as follows:

“(b)Assignment by Conduit Lender.  This Agreement and the rights of each Conduit
Lender hereunder (including each Loan made by it hereunder) shall be assignable
by such Conduit Lender and its successors and permitted assigns (1) to any
Program Support Provider of such Conduit Lender or any collateral agent or
collateral trustee under its related commercial paper program documents without
prior notice to or consent from any Tesla Party or any other party, or any other
condition or restriction of any kind or (2) with the prior written consent of
the Borrower (such consent not to be unreasonably withheld or delayed, to any
other Eligible Assignee; provided, however, that such consent shall not be
required if an Event of Default, Default or Servicer Default has occurred and is
continuing).”

 

(p)

Section 12.13 of the Loan and Security Agreement is hereby amended and restated
to read in its entirety as follows:

“Section 2.13 No Petition. Each party hereto agrees, prior to the date which is
one (1) year and one (1) day after the payment in full of all indebtedness for
borrowed money of the Borrower, not to:

 

(a)

acquiesce, petition or otherwise, directly or indirectly, invoke, or cause the
Borrower to invoke, the process of any Official Body for the purpose of (i)
commencing or sustaining a case against Borrower, under any federal or state
bankruptcy, insolvency or similar law (including the Bankruptcy Code), (ii)

3

 

--------------------------------------------------------------------------------

 

 

appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official for the Borrower, or any substantial part of the property
of the Borrower, or (iii) ordering the winding up or liquidation of the affairs
of the Borrower, or

 

(b)

acquiesce, petition or otherwise, directly or indirectly, invoke, or cause any
Conduit Lender to invoke, the process of any Official Body for the purpose of
(i) commencing or sustaining a case against a Conduit Lender, under any federal
or state bankruptcy, insolvency or similar law (including the Bankruptcy Code),
(ii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for a Conduit Lender, or any substantial
part of the property of a Conduit Lender, or (iii) ordering the winding up or
liquidation of the affairs of a Conduit Lender.”

 

 

(q)

Section 12.21 of the Loan and Security Agreement is hereby amended and restated
to read in its entirety as follows:

“SECTION 12.21  Back-Up Servicing. The Administrative Agent, the Group Agents
and TFL agree to discuss in good faith on an ongoing basis TFL’s ability to
perform its obligations under the Transaction Documents without the need for a
Back-Up Servicer and, if the Administrative Agent and TFL agree in writing that
TFL has such ability, then TFL may, with prior written consent from each Group
Agent (such consent not to be unreasonably withheld), and shall, at the written
direction of each Group Agent, upon 30 days’ prior written notice, terminate the
Back-Up Servicer, and, for the avoidance of doubt, no Back-Up Servicer shall
thereafter be required and no Back-Up Servicing Fees shall thereafter be
payable.”

 

(r)

A new Section 12.22 is hereby added to the Loan and Security Agreement in
appropriate numerical order reading in its entirety as follows:

“SECTION 12.22 Limited Recourse Against Conduit Lenders. Notwithstanding
anything in this Agreement or any other Transaction Document to the contrary, no
Conduit Lender shall have any obligation to pay any amount required to be paid
by it hereunder or thereunder in excess of any amount available to such Conduit
Lender after paying or making provision for the payment of its Short-Term
Notes.  All payment obligations of any Conduit Lender hereunder are contingent
upon the availability of funds in excess of the amounts necessary to pay
Short-Term Notes; and each of the Borrower, the Servicer and the Secured Parties
agrees that they shall not have a claim under Section 101(5) of the Bankruptcy
Code if and to the extent that any such payment obligation exceeds the amount
available to any Conduit Lender to pay such amounts after paying or making
provision for the payment of its Short-Term Notes.”

 

(s)

Exhibit N to the Loan and Security Agreement is hereby deleted in its entirety
and replaced with the Exhibit N attached hereto as Schedule 1.

4

 

--------------------------------------------------------------------------------

 

2.Conditions Precedent to Effectiveness of this Amendment.  This Amendment shall
not become effective until all of the following conditions precedent shall have
been satisfied or waived by:

(a)The Administrative Agent shall have received this Amendment fully executed in
a sufficient number of counterparts for distribution to all parties.

(b)The representations and warranties set forth herein and in the Transaction
Documents (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) shall be
true and correct in all material respects.

(c)The Administrative Agent shall have received all other documents and legal
matters in connection with the transactions contemplated by this Amendment and
such documents shall have been delivered or executed or recorded and shall be in
form and substance reasonably satisfactory to Administrative Agent.

3.Representations and Warranties.  The Borrower and TFL each individually
represents and warrants to Administrative Agent and the Lenders as follows:

(a)Authority.  Such Person has the requisite power and authority to execute and
deliver this Amendment, and to perform its obligations hereunder and under the
Transaction Documents (as amended or modified hereby) to which it is a
party.  The execution, delivery and performance by such Person of this Amendment
have been duly approved by all necessary action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restriction binding on such Person, which would be reasonably likely to have a
Material Adverse Effect.

(b)Enforceability.  This Amendment and each Transaction Document (as amended or
modified hereby) is the legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with their terms, except as
enforceability may be limited by equitable principles relating to enforceability
or by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting the enforcement of creditors’ rights generally.

(c)Representations and Warranties.  The representations and warranties contained
in each Transaction Document (other than any such representations or warranties
that, by their terms, are specifically made as of a date other than the date
hereof) are true and correct in all material respects on and as of the date
hereof as though made on and as of the date hereof.

(d)No Default.  After giving effect to this Amendment, no event has occurred and
is continuing that constitutes a Default or Event of Default.

4.Choice of Law.  The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

5.Counterparts.  This Amendment may be executed in any number of counterparts

5

 

--------------------------------------------------------------------------------

 

and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

6.Reference to and Effect on the Transaction Documents. Upon and after the
effectiveness of this Amendment, each reference in the Loan and Security
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import referring to the Loan and Security Agreement, and each reference in the
other Transaction Documents to “the Loan and Security Agreement”, “thereof” or
words of like import referring to the Loan and Security Agreement, shall mean
and be a reference to the Loan and Security Agreement as modified and amended
hereby. This Amendment shall constitute a “Transaction Document” for all
purposes of the Loan and Security Agreement and the other Transaction Documents.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

 

 

6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TFL:

 

TESLA FINANCE, LLC

 

 

By: /s/ William Donnelly
Name: William Donnelly
Title:    President

 

 

 

[Signature Page to Amendment No. 2 to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

BORROWER:

TESLA 2014 WAREHOUSE SPV, LLC

By: /s/ Susan Repo
Name: Susan Repo
Title:   Vice President

 

 




[Signature Page to Amendment No. 2 to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND LENDER:

 

DEUTSCH BANK AG, NEW YORK BRANCH

 

 

By: /s/ Katherine Bologna
Name: Katherine Bologna
Title:   Director

 

 

By: /s/ Maureen Farley
Name: Maureen Farley
Title:  Vice President

[Signature Page to Amendment No. 2 to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

Schedule 1

 

Exhibit N

to Loan and Security Agreement

 

Form of Assumption Agreement

 

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [_________ ___, ____],
is among Tesla 2014 Warehouse SPV LLC (the “Borrower”), [_____________], as a
Conduit Lender (the “New Conduit Lender[s]”), [_____________], as a Related
Committed Lender (the “New Committed Lender[s]” and together with the New
Conduit Lender[s], the “New Lenders”), [_____________], as group agent for the
New Lenders (the “New Group Agent” and together with the New Lenders, the “New
Group”) and Deutsche Bank AG, New York Branch (“Deutsche Bank”), as
Administrative Agent (in such capacity, the “Administrative Agent”), as a Lender
and as a Group Agent.1

BACKGROUND

The Borrower and various others are parties to a certain Loan and Security
Agreement (Warehouse SUBI Certificate), dated as of August 31, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Capitalized terms used and not otherwise defined herein have
the respective meaning assigned to such terms in the Loan Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1.

This letter constitutes an Assumption Agreement pursuant to Section 12.10(j) of
the Loan Agreement.  The Borrower desires the New Lenders and the New Group
Agent to become a Group under the Loan Agreement, and upon the terms and subject
to the conditions set forth in the Loan Agreement, the New Lenders and the New
Group Agent agree to become a Group thereunder, each in the respective
capacities set forth on the signature pages hereto.

SECTION 2.

Upon execution and delivery of this Agreement by the Borrower and each member of
the New Group, satisfaction of the other conditions with respect to the addition
of a Group specified in Section 12.10(j) of the Loan Agreement (including the
written consent of the Administrative Agent) and receipt by the Administrative
Agent of counterparts of this Agreement (whether by facsimile or otherwise)
executed by each of the parties hereto:

(a)

[each of] the New Conduit Lender[s] shall become a party to, and have all of the
rights and obligations of, a Conduit Lender under the Loan Agreement;

(b)

[each of] the New Committed Lender[s] shall become a party to, and have the
rights and obligations of, a Committed Lender under the Loan Agreement and the
Commitment shall be as set forth on its signature page hereto;

 

1

Note: Each existing Committed Lender and Group Agent should be included as
parties to the Assumption Agreement.

N-1

--------------------------------------------------------------------------------

 

(c)

the New Group Agent shall become a party to, and have all the rights and
obligations of, a Group Agent under the Loan Agreement;

(d)

the New Committed Lender shall make a Loan to the Borrower by transferring to
the Administrative Agent an amount equal to the product of (x) the Loan Balance
with respect to all outstanding Loans made by each existing Committed Lender
prior to giving effect to the Loan to be made by the New Committed Lender
described in this clause (d) (such amount, the “Existing Loan Balance”)
multiplied by (y) a fraction the numerator of which is the Commitment Amount of
the New Committed Lender and the denominator of which is the aggregate
Commitments of all Committed Lenders (including the New Committed Lender) (such
amount, the “Committed Balancing Amount”);

(e)

the Administrative Agent shall distribute to existing Committed Lenders (as
principal repayment of their Loans) the applicable portion of the Commitment
Balancing Amount, if any, such that (i) the Loan to be made by the New Committed
Lender described in Section 2(d) will not increase the Existing Loan Balance and
(ii) the New Committed Lender’s Loan to the Borrower will be proportionate to
the Loans of each other Committed Lender based on their relative Commitment;

(f)

the Administrative Agent shall record in the Register (i) the relevant
information with respect to the New Group, (ii) the Loan made by the New
Committed Lender described in clause (d) of this Section 2 and (iii) the
application of the Commitment Balancing Amount as described in clause (e) of
this Section 2;

(g)

each existing Committed Lender shall, to the extent such rights have been
assigned by it under this Agreement, relinquish its assigned rights and be
released from its assigned obligations under the Loan Agreement, except for
those rights that expressly survive the termination of the Loan Agreement by its
terms;

(h)

the Administrative Agent shall make, or cause to be made, all payments under the
Loan Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the New Group; and

(i)

each existing Committed Lender and the New Group shall make all appropriate
adjustments in payments under the Loan Agreement for periods prior to the date
hereof directly among themselves.

SECTION 3.

The parties hereto agree that immediately after giving effect to (a) this
Agreement, (b) the Loan made by the New Committed Lender described in Section
2(d) and (c) the application of the Commitment Balancing Amount as described in
Section 2(e), the Commitment, Loan and Percentage of each Lender are as set
forth in Schedule I attached hereto.

SECTION 4.

The Administrative Agent and each Group Agent as of the date hereof hereby
consent to the addition of the New Conduit Lender[s] and the New Committed
Lender[s] as Lenders under the Loan Agreement.

SECTION 5.

Each party hereto hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, the Borrower or any
Conduit Lender, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the

N-2

--------------------------------------------------------------------------------

 

latest maturing commercial paper notes issued by the Borrower is paid in full.
The covenant contained in this paragraph shall survive any termination of the
Loan Agreement.

SECTION 6.  Deutsche Bank and the New Group confirm and agree with each other
and the other parties to the Loan Agreement that:  (i) other than as provided
herein, Deutsche Bank makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto; (ii)
the New Group confirms that it has received a copy of the Loan Agreement,
together with copies of such financial statements and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (iii) the New Group will, independently
and without reliance upon Deutsche Bank or any other Lender party to the Loan
Agreement and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement; (iv)  the New Lenders appoints and
authorizes the New Group Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to such agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
(v) the New Lenders agree that it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Agreement are required to
be performed by it as a Lender and (vi) the New Group Agent agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Group Agent.

SECTION 7.  The Short-Term Note Rate applicable to the New Conduit Lender[s] for
any Interest Period (or portion thereof), shall be determined as follows:
[________________].

SECTION 8.

THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK.  This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.

(Signature Page Follows)


N-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

[___________], as a Conduit Lender

By:___________________________
Name Printed:
Title:
[Address]

[___________], as a Committed Lender
for the New Group

By:_______________________________
Name Printed:
Title:
[Address]
[Commitment]
[Scheduled Termination Date]

[_____________], as Group Agent
for the New Group

By:_______________________________
Name Printed:
Title:
[Address]

TESLA 2014 WAREHOUSE SPV LLC, as Borrower

By:_______________________________
Name Printed:
Title:

 

 

N-4

--------------------------------------------------------------------------------

 

Schedule I

Lender

Lender Type

Commitment

Loan

Percentage

Deutsche Bank AG, New York Branch

Committed Lender

$[_________]

$[_________]

[__]%

[_______]

[________]

$[_________]

$[_________]

[__]%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 